Motion Granted; Order filed October 17, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00622-CV
                                   ____________

              IN THE INTEREST OF J.J. AND T.J., CHILDREN




                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-03941J

                                     ORDER

      Appellant is represented by appointed counsel, Donald M. Crane. Appellant’s
brief was originally due September 23, 2019. We granted an extension of time to file
appellant’s brief until October 15, 2019. When we granted this extension, we noted
that no further extensions would be granted absent exceptional circumstances. No
brief was filed. On October 14, 2019, counsel filed a further request for extension
of time to file appellant’s brief. To date, counsel has submitted no brief. We grant
the request and issue the following order.
      Accordingly, we order Donald M. Crane to file a brief with the clerk of this
court on or before October 22, 2019. If Donald M. Crane does not timely file the
brief as ordered, the court may issue an order requiring appointment of new counsel.



                                      PER CURIAM



Panel consists of Justices Zimmerer, Spain, and Hassan.